Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9-12, 14-15, 17-21, and 23-25 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20200005361 A1 to Zeiger et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17.
The prior art teaches detect, within a web browser, at least one instance of three dimensional (3D) content in a two-dimensional (2D) webpage structure (i.e. para. [0030]), wherein a 2D webpage associated with the 2D webpage structure is displayed within the web browser via at least one display in communication with the processor, and wherein the at least one instance of 3D content is associated with at least a portion of content of the 2D webpage (i.e. para. [0030]); convert the at least one instance of 3D content to a 3D object (i.e. FIG. 4C, para. [0032]); select, responsive to first user input, the at least one instance of 3D content (i.e. para. [0031]); copy, from the 2D webpage, the at least one instance of 3D content (i.e. para. [0031]); and render, responsive to second user input, the at least one instance of 3D content within a 3D workspace (i.e. fig. 4C, para. [0033]), wherein the at least one instance of 3D content is rendered within the 3D workspace based, at least in part, on a location of the at least one instance of 3D content in the 2D webpage structure at the time of the first user input (i.e. para. [0031]), an orientation of the at least one instance of 3D content in the 2D webpage structure, and a location and orientation of a user input device at the time of the second user input (i.e. para. [0033]). However, the prior art does not teach wherein the web browser is rendered as a first portion of a 3D workspace, wherein the 3D workspace includes a second portion, wherein the second portion is representative of a 3D virtual printer; and render, responsive to second user input, the at least one instance of 3D content within the second portion of the 3D workspace, wherein the at least one instance of 3D content is rendered within the 
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the features of wherein the web browser is rendered as a first portion of a 3D workspace, wherein the 3D workspace includes a second portion, wherein the second portion is representative of a 3D virtual printer; and render, responsive to second user input, the at least one instance of 3D content within the second portion of the 3D workspace, wherein the at least one instance of 3D content is rendered within the second portion of the 3D workspace based, at least in part, on a location of the at least one instance of 3D content in the 2D webpage structure at the time of the first user input, an orientation of the at least one instance of 3D content in the 2D webpage structure, and a location and orientation of a user input device at the time of the second user input, and wherein rendering the at least one instance of 3D content within the second portion of the 3D workspace initiates 3D printing of the at least one instance of 3D content as recited in the context of claims 1, 9, and 17, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173